Filed 8/24/16 Homes on Wheels v. City of Santa Barbara CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


HOMES ON WHEELS et al.,                                                       2d Civil No. B265630
                                                                            (Super. Ct. No. 1487246)
     Plaintiffs and Appellants,                                              (Santa Barbara County)

v.

CITY OF SANTA BARBARA,

     Defendant and Respondent.


                   Plaintiffs Homes on Wheels, an unincorporated association, Nancy
McCradie, Richard Paluch and Peter Marin appeal a judgment dismissing their
injunctive/declaratory relief action following the sustaining of a demurrer in favor of
defendant City of Santa Barbara (City). We conclude this action is not barred by res
judicata or collateral estoppel. Plaintiffs, however, do not state sufficient facts to state a
cause of action. We affirm.
                                                        FACTS
                   In 2011, Homes on Wheels, an association of RV owners, and McCradie, a
taxpayer, filed an action for declaratory and injunctive relief against the City. In a second
amended complaint, they alleged their action “challenge[d] the legal right of [the] City to
enact and enforce” Santa Barbara Municipal Code section 10.44.205B, which places
“restrictions on access by RV occupants to schools, to churches, to medical offices and
hospitals, and to public parks and recreation facilities.”
              Homes on Wheels and McCradie alleged: 1) the ordinance is “vague” and
“violates the rights of RV dwellers in the City to due process of law”; 2) the City may not
post “zones where RV parking is forbidden” without first “publishing the intended action
for public comment”; 3) the City should be restrained from “violation of the rights of the
disabled RV occupants to park on city streets”; 4) the City’s actions violate the
Americans with Disabilities Act (ADA) (42 U.S.C. § 12132); and 5) the ordinance
“deprives plaintiffs of” their constitutional right to travel.
              The trial court sustained a demurrer without leave to amend. It said,
“[P]laintiffs have had two opportunities to amend their complaint,” but they “have not
done so.” Their general pleading allegations did not state a cause of action. They
“provide[d] no allegations of fact” to challenge the City’s authority to regulate RV
parking.
              In 2015, Homes on Wheels, McCradie, Paluch and Marin filed a complaint
for declaratory and injunctive relief against the City. Homes on Wheels alleged it
“advocates for, and represents the rights, of its members,” including those who “possess
valid Disabled license plates or parking placards.” McCradie and Marin sued as
taxpayers. Plaintiffs alleged facts concerning a City practice not alleged in the prior
action. Here they allege that Paluch parks his RV in blue curb zones for disabled parking
and displays his disabled placard. Paluch “has been cited . . . by the City” for a parking
violation because the City posts “No RV” parking signs in blue curb zones. He “is a
licensed holder of a stall at the Weekend Arts and Crafts Market permitted by the City.”
Because of “his health conditions,” he needs to park as close as possible to that stall. His
“right to park in a disabled space, under state law, pre-empts any contrary designation by
the City.” The City’s actions violate “the statutory protection of the rights of access of
disabled persons” and the ADA.
              The trial court sustained a demurrer without leave to amend as to Homes on
Wheels and McCradie. It ruled the judgment in the 2011 action barred their current
action under the doctrine of res judicata. Because Paluch and Marin were not parties or
in privity with parties to that prior action, the court ruled they were not barred by res


                                               2.
judicata or collateral estoppel. Nevertheless, they did not state a cause of action. They
were granted leave to amend. They did not amend, and the court entered a judgment
dismissing the action.
                                        DISCUSSION
                            Res Judicata and Collateral Estoppel
               The City contends the current action is barred by res judicata and collateral
estoppel.
               “‘Res judicata, or claim preclusion, prevents relitigation of the same cause
of action in a second suit between the same parties or parties in privity with them.’”
(Consumer Advocacy Group, Inc. v. ExxonMobil Corp. (2008) 168 Cal. App. 4th 675,
683.) “‘In general, collateral estoppel precludes a party from relitigating issues litigated
and decided in a prior proceeding.’” (Branson v. Sun-Diamond Growers (1994) 24
Cal. App. 4th 327, 346.) If the current cause of action is not “identical” to the one litigated
in the first case, “‘the first judgment does not stand as a bar to the second suit.’”
(Consumer Advocacy Group, at p. 686.) If the current issue was not raised in the prior
case, collateral estoppel does not apply. (Branson, at p. 346.)
               Plaintiffs contend res judicata and collateral estoppel do not apply because
the current action arises out of “new facts.” We agree. The complaint alleges blue zone
ticketing in 2015, years after the judgment in the prior action.
               “As a cause of action is framed by the facts in existence when the
underlying complaint is filed, res judicata ‘is not a bar to claims that arise after the initial
complaint is filed.’” (Planning & Conservation League v. Castaic Lake Water Agency
(2009) 180 Cal. App. 4th 210, 227.) “For this reason, the doctrine may not apply when
‘there are changed conditions and new facts which were not in existence at the time the
action was filed . . . .’” (Ibid., italics added.) That is the case here.
               Moreover, two plaintiffs in the current action, Paluch and Marin, were not
parties to the prior action. The trial court correctly found they were not in privity with
the plaintiffs in the first case and “the doctrines of res judicata and collateral estoppel
cannot be applied to [them] on demurrer.”


                                               3.
                                   Stating a Cause of Action
               The City contends the trial court correctly ruled that the complaint did not
contain sufficient facts to state a cause of action against it. We agree.
               “The reviewing court gives the complaint a reasonable interpretation, and
treats the demurrer as admitting all material facts properly pleaded.” (Aubry v. Tri-City
Hospital Dist. (1992) 2 Cal. 4th 962, 966-967.) “[I]t is error for a trial court to sustain a
demurrer when the plaintiff has stated a cause of action under any possible legal theory.”
(Id. at p. 967.) The policy of the law favors a “liberal interpretation” of the pleadings.
(Dieckmann v. Superior Court (1985) 175 Cal. App. 3d 345, 352.)
               The City demurred claiming, among other things, that plaintiffs did not
plead valid due process and right to travel claims and had made some meritless
challenges to City ordinances. But “all that is necessary against a general demurrer is
that upon a consideration of all the facts stated, it appears that the party whose pleading is
attacked . . . is entitled to any relief . . . .” (South Shore Land Co. v. Petersen (1964) 226
Cal. App. 2d 725, 733.) This is so “notwithstanding the facts may not be clearly stated, or
may be intermingled with a statement of other facts irrelevant to the cause of action . . . .”
(Ibid.) But the failure to state sufficient facts is fatal to a cause of action and that is the
case here.
               Plaintiffs allege the City may not lawfully ticket Paluch’s parked vehicle in
a blue disabled parking zone because Paluch displayed a disabled parking placard on the
vehicle. These allegations are too general to state a cause of action. The complaint does
not specifically state what type of vehicle Paluch parks in the blue zone, other than the
characterization “RV.” The term “RV” includes a variety of vehicles, many of which
may not be suited to be parked on city streets or in a blue zone.
               In Homes on Wheels v. City of Santa Barbara (2004) 119 Cal. App. 4th
1173, we noted that the City enacted an RV ordinance, which included the following
vehicles: 1) “Any trailer (whether attached to another vehicle or separate)”; 2) a “[s]emi-
trailer”; 3) a mobilehome; 4) a bus; and 5) other types of recreational vehicles. (Id. at
p. 1176.) Health and Safety Code section 18010, subdivision (a) defines a “recreational


                                                4.
vehicle” to include: “A motor home, travel trailer, truck camper, or camping trailer, with
or without motive power, designed for human habitation . . . .” Health and Safety Code
section 18009.3, subdivision (a)(1) includes park trailers as RV’s. A park trailer may be
14-feet wide and contain 400 square feet of “gross floor area” and include a “loft area
space.” (Ibid.)
              The blue zone parking issue cannot be decided without knowing
specifically what type of so-called RV Paluch parks there. If Paluch parks a large trailer
or mobilehome in the blue zone, it may prevent other people, whether disabled or not,
from using that area. A large vehicle in the blue zone may create traffic or safety
problems. A wide vehicle may block traffic lanes. Plaintiffs did not allege facts to
describe the length, width or size of Paluch’s vehicle or whether it is compatible with
street parking or traffic conditions near the blue zone. They did not allege whether his
type of vehicle may be legally parked on city streets or the type of zoning in that area.
Nor did they allege facts to describe the dimensions of the blue zone or whether there are
other near-by zones where he could park his RV.
              Plaintiffs allege that they represent the interests of RV owners “who are
compelled by circumstances to use vehicles as their principal places of residence.”
(Italics added.) But the facts are insufficient to indicate how Paluch was using his RV at
the time it was ticketed. The blue zones are designated for temporary parking, not for
permanent dwelling areas. If Paluch is using the blue zone as a space for a permanent
residence, he may be creating, among other things, health and safety problems. Plaintiffs
allege Paluch “needs to park his RV as close as possible to his licensed stall [at] the crafts
market, as his health conditions require frequent use of the sanitary facility of the RV.”
But, significantly, plaintiffs nowhere allege the connection between Paluch’s use of his
RV and his disability.
              The City may prevent the use of blue zones for permanent RV residences
and illegal camping. It may cite those who commit health and safety code violations.
(See Homes on Wheels v. City of Santa Barbara, supra, 119 Cal.App.4th at pp. 1177-
1178.) The City may prohibit placards from being displayed on non-motorized RV’s,


                                              5.
such as trailers, in blue zones, and it may consider reasonable size limitations and traffic
safety. (Baughman v. Walt Disney World Co. (2013) 217 Cal. App. 4th 1438, 1447.) The
failure to plead sufficient facts prevented the trial court from deciding whether the City
improperly “ticketed” Paluch’s vehicle in a blue zone.
               The trial court gave plaintiffs leave to amend the complaint. Plaintiffs
could have used that opportunity to describe the type of RV that Paluch uses and its
necessary use because of his disability. But they elected not to amend. Their complaint
is a series of conclusory assertions that fail to state a cause of action.
               We gave plaintiffs 30 days to brief the issue of whether the complaint
stated a cause of action under the federal Americans with Disabilities Act. But they did
not brief that issue.
                                        DISPOSITION
               The judgment is affirmed. Costs on appeal are awarded in favor of
respondent.
               NOT TO BE PUBLISHED.




                                            GILBERT, P. J.
We concur:



               PERREN, J.



               TANGEMAN, J.




                                               6.
                              Thomas P. Anderle, Judge

                       Superior Court County of Santa Barbara

                         ______________________________


             Joseph D. Allem for Plaintiffs and Appellants.
             Ariel Pierre Calonne, City Attorney, Tom R. Shapiro, Assistant City
Attorney, John S. Doimas, Deputy City Attorney, for Defendant and Respondent.




                                          7.